992 P.2d 349 (1999)
1999 OK CR 30
Richard Stephen FAIRCHILD Appellant,
v.
The STATE of Oklahoma, Appellee.
No. F-96-121.
Court of Criminal Appeals of Oklahoma.
August 4, 1999.

ORDER GRANTING REHEARING AND WITHDRAWING PREVIOUS OPINION
¶ 1 An Opinion was handed down in this case on August 20, 1998, Fairchild v. State, *350 1998 OK CR 47, 965 P.2d 391 [69 OBJ 2912]. The Opinion was erroneously published in Pacific Reporter and Oklahoma Decisions although no mandate had issued. Appellant filed a timely Petition for Rehearing and we find that sufficient grounds for rehearing exist under our rules.
¶ 2 We now grant rehearing in this case and direct that the issuance of mandate be further stayed pending rehearing. No additional briefing or argument will be needed. We order that the Opinion handed down August 20, 1998, be and is hereby withdrawn.
¶ 3 IT IS SO ORDERED.
¶ 4 WITNESS OUR HANDS AND THE SEAL OF THIS COURT this 4th day of August, 1999.
/s/ Reta M. Strubhar (Dissenting)
RETA M. STRUBHAR, Presiding Judge
/s/ Gary L. Lumpkin
GARY L. LUMPKIN, Vice Presiding Judge
/s/ Charles A. Johnson
CHARLES A. JOHNSON, Judge
/s/ Charles S. Chapel (Dissenting)
CHARLES S. CHAPEL, Judge
/s/ Steve Lile
STEVE LILE, Judge
Editor's Note: